United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    December 13, 2006

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-30462
                        _______________________

                   OAKVILLE COMMUNITY ACTION GROUP;
               LOUISIANA ENVIRONMENTAL ACTION NETWORK,

                                                  Plaintiffs-Appellants,

                                  versus

                          INDUSTRIAL PIPE INC.,

                                                      Defendant-Appellee.



           On Appeal from the United States District Court
         for the Eastern District of Louisiana, New Orleans
                           No. 2:02-CV-1258


Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

           This court has carefully reviewed the parties’ briefs and

pertinent portions of the record in light of the parties’ excellent

oral arguments.     We conclude there is no reversible error in the

district court’s findings of fact and conclusions of law.                   We

therefore AFFIRM the final judgment of the district court.

           AFFIRMED.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.